Citation Nr: 1236276	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the service member's Department of Veterans Affairs (VA) disability benefits for the appellant.


REPRESENTATION

Appellant represented by:	Unrepresented.  

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967, including service in South Vietnam where he earned the Purple Heart Medal and the Combat Infantryman Badge.  The appellant is the Veteran's estranged spouse.  

This matter comes to the Board of Veteran's Appeals, hereinafter the Board, on appeal from a letter decision of May 2008 of the VA Regional Office (RO) in Columbia, South Carolina, that denied the appellant's request for an apportioned share of the Veteran's disability benefits. 


FINDINGS OF FACT

1.  The Veteran is in receipt of 20 percent VA disability benefits award, of which no amount is apportioned to the appellant.  

2.  An apportionment of the Veteran's VA disability benefits could not be made to the appellant without causing undue hardship to the Veteran. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).  VCAA, however, does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and no further discussion of the duty to assist is necessary. 

Nevertheless, the claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2011).  The applicable contested claims procedures were followed in this case.  The RO provided the parties, the appellant and the Veteran, with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  The Board notes that it is not clear if the Veteran received a copy of the VA Form 9 submitted by the appellant.  38 C.F.R. § 19;102 (2011).  However, correspondence to the Veteran reflects that he was informed of the essence of the appellant's argument.  

II. Factual Background and Analysis

In a June 1996 rating action, the Veteran was awarded compensation benefits for the residuals of malaria, the residuals of a fracture of the left distal humerus of the left arm (gunshot wound), and the residuals of damage to Muscle Group V and VI.  A 20 percent rating was assigned, effective April 17, 1996.  A July 1996 letter from the RO indicated that the Veteran was being paid as a veteran was no dependents.  

Eleven years later, in October 2007, the RO received from the appellant a request for an apportionment of the Veteran's compensation benefits for herself.  She asked that the apportionment be given to her because she was unemployed.  In November 2007, the appellant provided an additional statement with respect to her request.  She stated that she had been out of work since September 2007 and that she needed extra funds to help her meet her living expenses.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2011).  More specifically, the law provides that all or any part of the veteran's VA compensation benefits may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2011).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2011).  See Hall v. Brown, 5 Vet. App. 294 (1993).  The appellant does not claim, and the record does not show, that the Veteran has any responsibility for spousal support.  Therefore, the provisions for a "general" apportionment are not applicable. 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2011).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 (2011) further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2011). 

Following her request for an apportionment, the RO sent to the appellant and the Veteran a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  Both parties completed the forms and returned the forms to the RO for review.  A breakdown of the income and expenses in US dollars of both parties is provided below:


Veteran
Appellant
Gross Wages - Employment
$800.00
$0.00
VA Compensation
$230.00
$0.00
Other Income
$0.00
$269.58 
(Workman's Compensation)
AFDC
$0.00
$158.00
Interest Bearing Bank Accounts
$25.00
$0.00
Rent
$357.00
$712.00
Food
$350.00
$0.00
Utilities
$100.00
$150.00
Telephone
$60.00
$68.00
Clothing
$100.00
$0.00
Medical Expenses
$200.00
$15.00
Income Minus Expenses
-$112.00
-$517.72

As seen above, the Veteran does not have a surplus of monies to meet additional expenses at the end of each month.  

Thus, it appears that even the most minimal level of apportionment of the Veteran's compensation benefits would cause undue hardship to the Veteran.  As the total benefit payable to the Veteran does not permit the payment of a reasonable amount to the appellant, the Veteran's benefits cannot be apportioned.  38 C.F.R. §§ 3.451, 3.458(a) (2011).  In sum, the Board finds that the competent and credible evidence of record supports a finding that the appellant has not demonstrated hardship.  The evidence also reflects that an apportionment of 20 percent or more of the Veteran's compensation benefits would result in an undue hardship to the Veteran.  Therefore, the criteria for an apportionment have not been met.  See 38 C.F.R. §§ 3.451, 3.458 (2011).  In light of the foregoing, the Board concludes that the appellant is not entitled to an apportionment of the Veteran's disability compensation benefits.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2011). 


ORDER

Entitlement to an apportionment of the service member's VA disability benefits for the appellant is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


